267 F.2d 312
UNITED STATES of America, Appellee,v.Andrew GIRONDA and Arlene Cohen, Defendants-Appellants.
No. 308, Docket 25476.
United States Court of Appeals Second Circuit.
Argued May 5, 1959.Decided May 25, 1959.

Selig Lenefsky, New York City (Samuel W. Altman, New York City, on the brief), for defendants-appellants.
Herbert F. Roth, Asst. U.S. Atty., S.D.N.Y., New York City (Arthur H. Christy, U.S. Atty., and Mark F. Hughes, Jr., Asst. U.S. Atty., New York City, on the brief), for appellee.
Before CLARK, Chief Judge, WATERMAN, Circuit Judge, and GALSTON, District Judge.
PER CURIAM.


1
This appeal by the two defendants from their conviction after a fair trial on three substantive counts for the sale of heroin and on a fourth count for conspiracy to violate the federal narcotics laws, 21 U.S.C. 173, 174, is quite without merit.  Each defendant has received concurrent sentences of imprisonment on each of the four counts.  There was ample evidence to sustain the charges, both from the purchasers and from the observing narcotics agent.  The trial was fair, and the charge to the jury appropriate.  Judge Weinfeld properly gave no instruction on the issue of entrapment by the agents because there was no evidence thereof, and no exception was taken to his charge.  Other assignments of error are equally without merit.


2
Conviction affirmed.